             Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 1 of 51




 1   PILLSBURY WINTHROP SHAW PITTMAN LLP
     Stacie O. Kinser (Cal. Bar No. 300529)
 2   stacie.kinser@pillsburylaw.com
     Four Embarcadero Center, 22nd Floor
 3   San Francisco, CA 94111
     Telephone: (415) 983-1000
 4   Facsimile: (415) 983-1200
 5   PILLSBURY WINTHROP SHAW PITTMAN LLP
     Casey Low (Tex. Bar No. 24041363)
 6   Pro Hac Vice forthcoming
     casey.low@pillsburylaw.com
 7   401 Congress Ave., Suite 1700
     Austin, TX 78701
 8   Telephone: (512) 580-9600
     Facsimile: (512) 375-4901
 9
     Attorneys for Plaintiff Schrader Cellars, LLC
10
                                       UNITED STATES DISTRICT COURT
11
                                      NORTHERN DISTRICT OF CALIFORNIA
12

13
     SCHRADER CELLARS, LLC                                 Case No.
14
                         Plaintiff,                        COMPLAINT FOR:
15                                                         (1) Declaratory Relief;
              vs.                                          (2) Federal False Advertising (15 U.S.C. §
16                                                         1125(a));
     ROBERT M. (RANDY) ROACH, JR.                          (3) California False Advertising (Cal. Bus.
17                                                         and Prof. Code § 17500, et seq.);
                         Defendant.                        (4) Federal Trademark Infringement (15
18                                                         U.S.C. § 1114);
                                                           (5) California Trademark Infringement
19                                                         (Cal. Bus. & Prof. Code § 14320);
                                                           (6) Federal Trademark Dilution (15 U.S.C.
20                                                         § 1125(c));
                                                           (7) California Trademark Dilution
21                                                         (Cal. Bus. & Prof. Code § 14247);
                                                           (8) Trade Libel/Defamation;
22                                                         (9) Unjust Enrichment;
                                                           (10) Breach of Fiduciary Duty;
23                                                         (11) California Unfair Competition (Cal.
                                                           Bus. & Prof. Code §§ 17200 et seq.)
24
                                                           JURY TRIAL DEMANDED
25

26

27

28

                                                     -1-

     4843-1101-1038.v1                                                             Case No: ____________
             Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 2 of 51




 1            Plaintiff Schrader Cellars, LLC (“Schrader Cellars” or “Plaintiff”) alleges as follows for its

 2   Complaint against Defendant Robert M. (“Randy”) Roach, Jr. (“Roach” or “Defendant”):

 3                                                INTRODUCTION

 4            1.         Schrader Cellars brings this action and seeks a declaratory judgment of the parties’

 5   rights with respect to (1) inter alia, ownership of the Schrader RBS trademark and marks for the other

 6   Schrader sub-brands, which are registered to Plaintiff (defined below as the “SCHRADER Marks”),

 7   (2) title to and ownership of Schrader Cellars assets, including Schrader Cellars’ physical assets and

 8   current wine inventory, and (3) membership and/or ownership of Schrader Cellars. Plaintiff also seeks

 9   to quiet title against the claims of Roach as to any right, estate, lien, or interest in or to the same

10   physical assets, intellectual property, or goodwill associated with Schrader Cellars and the

11   SCHRADER marks. Plaintiff also seeks injunctive and monetary relief based on Defendant Roach’s

12   false advertising, false association, false designation of origin, trademark infringement, and trademark

13   dilution in violation of the Lanham Act, 15 U.S.C. § 1125, and 15 U.S.C. § 1114. Plaintiff further

14   seeks injunctive and monetary relief based on Roach’s conduct resulting in state law trademark

15   infringement, trademark dilution, unfair competition, trade libel/defamation, unjust enrichment, and

16   breach of fiduciary duty.

17                                                  THE PARTIES

18            2.         Schrader Cellars, LLC is a California limited liability company with a principal place
19   of business in San Francisco, California. Schrader Cellars is a California winery that manufacturers
20   wine using grapes purchased from a portion of the To Kalon Vineyard, and primarily sells the wine
21   directly to consumers via its mailing list. Schrader Cellars is solely owned by TPWC, Inc., f/k/a
22   Franciscan Vineyards, Inc., a Delaware corporation.            The sole shareholder of TPWC, Inc. is
23   Constellation Brands, Inc. (“Constellation”), a Delaware corporation with a principal place of
24   business in Victor, New York.
25            3.         Defendant Robert M. (“Randy”) Roach, Jr. is an individual and a citizen of the United
26   States who resides in Houston, Texas. Roach is an attorney and partner at his Houston-based law firm,
27   Roach Newton LLP.
28

                                                          -2-

     4843-1101-1038.v1                                                                 Case No: ______________
             Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 3 of 51




 1                                            JURISDICTION & VENUE

 2            4.         This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § §

 3   1331, 1338, 2201, and 2202, as this is an action arising under the Lanham Act and the Declaratory

 4   Judgment Act of the United States. This Court also has subject matter jurisdiction pursuant to 28

 5   U.S.C. § 1332 because this action is between citizens of different states and the matter in controversy

 6   is believed to concern trademark assets which have an inherent value exceeding the sum or value of

 7   $75,000.

 8            5.         The state law claims asserted herein are so related to those over which this Court has

 9   original jurisdiction as to form part of the same case or controversy. Therefore, this Court also has

10   supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a) over the state law claims asserted herein.

11            6.         Upon information and belief, Defendant conducts business within the State of

12   California.

13            7.         This Court has personal jurisdiction over Defendant Roach because Roach has availed

14   himself of the laws of the State of California through the conduct of his business, including by virtue

15   of his claimed membership in a California limited liability company and by filing organization

16   documents for that California limited liability company with the California secretary of state.

17   Additionally, this Court has personal jurisdiction over Defendant Roach because Defendant has

18   committed acts in California giving rise to Plaintiff’s claims under the Lanham Act and the Declaratory

19   Judgment Act.

20            8.         Venue is proper in this judicial district pursuant to 28 U.S.C. § § 1391(a)-(c) because a

21   substantial part of the events giving rise to Plaintiff’s claims occurred in this judicial district and the

22   property that is the subject of the action is situated in this judicial district.

23                                        INTRADISTRICT ASSIGNMENT

24            9.         Pursuant to Civil L.R. 3-2(c) and General Order No. 44, this case is properly assigned
25   to any division of this Court, except that pursuant to Civil Local Rules 3-2(g) and 73-1, Plaintiff does
26   not consent to assignment to a Magistrate Judge residing in the Eureka Division.
27

28

                                                           -3-

     4843-1101-1038.v1                                                                   Case No: ______________
             Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 4 of 51




 1                                           FACTUAL BACKGROUND

 2       A. Actual Controversy and Roach’s Ownership Claims.

 3            10.        Plaintiff Schrader Cellars is a prestigious winery located in Napa Valley, California.

 4   Founded by California resident Fred Schrader1 in 1998, Schrader Cellars manufactures wines with

 5   grapes sourced from various portions of the elite To Kalon vineyard. Over the course of two decades,

 6   Schrader Cellars—which almost exclusively sold wine directly to consumers nationally and

 7   internationally via its mailing list—produced several vintages earning perfect 100-point scores from

 8   nationally esteemed wine critic Robert Parker, ultimately becoming the highest-rated American

 9   Cabernet Sauvignon portfolio.

10            11.        The Schrader Cellars portfolio includes a variety of Cabernet Sauvignon wines, all

11   manufactured from grapes in the To Kalon vineyard (collectively, “Schrader wines”): Schrader

12   Cabernet Sauvignon, Schrader CCS Cabernet Sauvignon, Schrader Colesworthy Cabernet Sauvignon,

13   Schrader GIII Cabernet Sauvignon, Schrader LPV Cabernet Sauvignon, Schrader Old Sparky

14   Cabernet Sauvignon, Schrader T6 Cabernet Sauvignon, and, of particular interest to this case, Schrader

15   RBS Cabernet Sauvignon ( “Schrader RBS”).

16            12.        In 2017, Franciscan Vineyards, Inc., n/k/a TPWC, Inc., purchased 100% of the

17   outstanding membership interests of Schrader Cellars, LLC from Fred Schrader.2

18            13.        In 2018, Defendant Randy Roach, an attorney and longtime friend of Fred Schrader’s,
19   filed a lawsuit against Fred Schrader and Franciscan Vineyards, Inc.’s (and now TPWC, Inc.’s) parent
20   corporation, Constellation, in state court in Harris County, Texas (the “Texas suit”). Roach’s claims
21   in the Texas suit center on an oral agreement allegedly formed twenty years ago relating to Roach’s
22   alleged investment in a project to produce wine using grapes sourced from the To Kalon vineyard in
23   Napa Valley, California. Though the parties never signed any agreement, Roach alleges that as part
24   of the project, he set up a California entity named Roach Brown Schrader, LLC (referred to as “RBS
25
     1
26          To avoid any confusion between Plaintiff Schrader Cellars, the SCHRADER marks, and the
     individual Fred Schrader, Fred Schrader will be referred to herein using his first and last name.
27
     2
            Fred Schrader owned 99% of the LLC interests, and Fairchilds Fine Art, Inc., a California
28   corporation solely owned by Fred Schrader, owned 1% of the LLC interests.

                                                          -4-

     4843-1101-1038.v1                                                                 Case No: ______________
             Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 5 of 51




 1   LLC”). RBS LLC never did any business or reported any profits, and Roach did not protest when he

 2   was notified of the entity’s cancellation in 2013. Roach has never had any ownership interest in or

 3   association with Schrader Cellars, whether individually or through RBS LLC. Nevertheless, Roach

 4   maintains both publicly and privately that he owns 50% of some assets associated with Schrader RBS

 5   wine, including apparently the trademark and rights associated with that label—which has been

 6   consistently sold by Schrader Cellars, LLC since 2003.

 7            14.        Despite these public assertions, Roach has not stated any claims against Schrader

 8   Cellars, LLC itself, which is not a named party to the Texas suit.3 Instead, Roach asserts claims against

 9   Fred Schrader and Constellation only, while acknowledging his prayer for relief, if granted, would

10   include some “percentage ownership of Schrader Cellars.” Through the Texas suit, Roach also seeks

11   to recover assets and property belonging to Schrader Cellars that Roach contends were assets of RBS

12   LLC. Roach asserts that these assets include rights to specific rows of the clone 337 To Kalon vineyard

13   Cabernet grapes; the production, marketing, and sale of the wine produced from those grapes; his

14   claimed allocation of wine made from those grapes; and the goodwill of the Schrader RBS brand. The

15   tangible assets sought by Roach, such as inventory of Schrader RBS, are located in California.

16            15.        In light of Roach’s assertion of ownership of property that is currently in Schrader

17   Cellars LLC’s possession in California, Schrader Cellars brings this action in this Court given the

18   location of the physical assets in this jurisdiction. Roach has already refused to assert such jurisdiction

19   over Schrader Cellars in Texas, which is lacking in that State nonetheless. Accordingly, the actual

20   and claimed equity ownership of Schrader Cellars, a California LLC, and its California assets is

21   entirely unclear, and presents an actual controversy that can only be resolved by a California court.

22       B. Facts Regarding Roach’s Misconduct Come to Light.

23            16.        In the midst of the controversy regarding Schrader Cellars’ assets, recently unearthed
24   facts revealed that the extent of Roach’s misconduct with respect to Schrader Cellars was far graver
25   than deciding to sue his former best friend, Fred Schrader.
26            17.        Over the years, Roach provided legal representation to Schrader Cellars and to Fred
27
     3
28         In fact, as set forth below, Constellation sought to have Schrader Cellars added as a party,
     and Roach refused.
                                                       -5-

     4843-1101-1038.v1                                                                 Case No: ______________
             Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 6 of 51




 1   Schrader individually through his law firm Roach Newton LLP. The attorney-client relationship

 2   between Roach Newton LLP and Fred Schrader extended at least through 2016, when Roach suddenly

 3   stopped advising Fred Schrader regarding a separate wine enterprise called Boars’ View and a

 4   litigation dispute among the entity’s partners. Roach Newton LLP currently represents Roach in the

 5   Texas suit.

 6            18.        While it is undisputed that Roach and his law firm established a confidential attorney-

 7   client relationship with Schrader Cellars, Roach admitted that he had never obtained a written

 8   engagement agreement from Fred Schrader or Schrader Cellars. Roach now seeks an equity interest

 9   in Schrader Cellars despite his past representation. However, Roach never advised Schrader Cellars

10   of his intent to claim such an interest, let alone obtained his client’s informed written consent to any

11   type of transaction purporting to confer this claimed pecuniary interest. Similarly, Roach did not

12   permit Schrader Cellars to consult independent counsel regarding any purported or actual acquisition

13   of an ownership, possessory, security, or other pecuniary interest in Schrader Cellars.

14            19.        Roach’s self-interested use of information gained from confidences disclosed during

15   the attorney-client relationship to claim a pecuniary interest in his former client’s assets adverse to

16   Schrader Cellars’ interest constitutes an abuse of the trust placed in Roach and a breach of the fiduciary

17   duty Roach owes to Schrader Cellars.

18       C. Additional Misconduct and Use of the Schrader RBS and Schrader Cellars Marks and
            Goodwill.
19
              20.        Recently discovered documents and communications also revealed that, unbeknownst
20
     to Schrader Cellars, Roach has been holding himself out as the owner and winemaker for Schrader
21
     RBS wine to restaurant owners, wine collectors, and other third parties throughout the United States
22
     and abroad. Specifically, Roach apparently visited various restaurants and wine collectors in Texas,
23
     California, New York, and elsewhere in the United States, presenting himself as the owner of
24
     Schrader RBS for his own social and financial gain. Roach even had business cards made for
25
     himself bearing the “Schrader RBS” mark and designation “Vintner,” which he handed out to
26
     restaurant owners and others. Schrader Cellars is even listed as Roach’s “company” on his
27
     biography on a professional website.
28

                                                           -6-

     4843-1101-1038.v1                                                                  Case No: ______________
             Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 7 of 51




 1            21.        Roach’s misrepresentations led to a widely held belief among restauranters and wine

 2   collectors that Roach was an owner of Schrader RBS. This belief apparently persists and extends

 3   not only to an association with Schrader RBS, but to Schrader Cellars as a whole.

 4            22.        In falsely holding himself out as an owner and winemaker for Schrader Cellars or at a

 5   minimum Schrader RBS, Roach generated a significant amount of confusion among the wine and

 6   restaurant community as to the origin of the wine. For example, one restaurant owner states that he

 7   featured Schrader RBS on a list of wines specifically affiliated with Houstonians because of his

 8   belief that Roach was an owner of Schrader RBS.

 9            23.        Roach’s misrepresentations regarding his alleged ownership of or association with

10   Schrader RBS and Schrader Cellars proved to his economic advantage. For example, in 2019 Roach

11   sold over $1 million of his own wine collection at an auction event specifically for his collection of

12   Schrader wines. The catalogue for the event, addressed to “Fellow Schrader Lovers,” refers to

13   Roach as a “partner in the production, marketing, and sale of Schrader RBS Cabernet.”

14            24.        Roach also claimed tax deductions for expenses he reported as related to Schrader

15   RBS, writing off expenditures for fine dining, lavish trips to Napa, Paris, and elsewhere, and

16   purchases of cigars and other top-shelf liquors—all in connection with his unsanctioned “promotion”

17   of Schrader RBS across the United States.

18            25.        Even more recently, Roach has made statements to potential customers of Schrader

19   RBS and members of the wine community disparaging Schrader Cellars and discouraging potential

20   customers from purchasing wine from Schrader Cellars because Roach claims that Schrader RBS

21   was “stolen” from him by Schrader Cellars.

22            26.        As set forth below, Schrader Cellars owns federal trademarks for SCHRADER and

23   each of its sub-brands, including Schrader RBS, which were never opposed by Roach.

24            27.        Roach’s conduct has apparently generated, and is likely to continue to cause, confusion

25   among customers and consumers as to the source, origin, nature, and quality of Schrader wines—

26   including blurring the connection between Schrader wines and Napa Valley in lieu of a false

27   association between Schrader wines and Houston or Texas. Further, Roach’s conduct has caused and

28   will continue to cause immediate and irreparable injury to Schrader Cellars, including injury to its

                                                           -7-

     4843-1101-1038.v1                                                                  Case No: ______________
             Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 8 of 51




 1   business, reputation, and goodwill, and will continue to deceive the public unless enjoined by this

 2   Court. Schrader Cellars has no adequate remedy at law for the continuing injury and harm.

 3       D. Schrader Cellars Registered Trademarks.

 4            28.        Schrader Cellars markets, sells, and produces its Schrader wines in interstate commerce

 5   in connection with and in association with its “SCHRADER” word and design marks.

 6            29.        Schrader Cellars has been continuously using its SCHRADER marks since at least as

 7   early as November 2001 and has acquired substantial common law rights in and to the SCHRADER

 8   marks by virtue of that continuous and ongoing usage.

 9            30.        In addition to substantial common law rights, Schrader Cellars, LLC owns a federal

10   trademark registration for SCHRADER, Reg. No. 3,487,525, which is a strong and undiluted mark for

11   wine. The mark was first used in commerce in November 2001, and all of the labels for the Schrader

12   wines prominently feature the SCHRADER mark in a consistent stylized treatment.4

13            31.        Schrader Cellars similarly owns and holds several U.S. trademark registrations for
14   marks for the SCHRADER sub-brands (collectively, the “SCHRADER marks”), including: RBS
15   (U.S. Trademark Registration No. 5,176,524) (the “Schrader RBS mark”); CCS (U.S. Trademark
16   Registration No. 5,176,522); COLESWORTHY and its related design mark (U.S. Trademark
17   Registration No. 5,176,393); DOUBLE DIAMOND (U.S. Trademark Registration No. 2,861,501);
18   LPV (U.S. Trademark Registration No. 5,176,523); OLD SPARKY (U.S. Trademark Registration No.
19   5,176,526); T6 (U.S. Trademark Registration No. 5,176,530); and GIII (U.S. Trademark Registration
20   No. 5,279,742). Though registrations were issued for many of these marks in April 2017, the
21   registrations reflect first uses in commerce dating back to the early 2000s for most of the SCHRADER
22   marks—including the Schrader RBS mark, which was first used July 16, 2003. The trademark
23   registrations for the SCHRADER marks are attached hereto as Exhibits A through I.
24            32.        Schrader Cellars was the first and sole owner and user in the United States of the
25   SCHRADER marks and sub-brands, including the Schrader RBS mark and the Schrader RBS brand,
26   and has acquired legal rights in and to the SCHRADER marks and trade name by virtue of that
27
     4
28          With the exception of the Old Sparky and Colesworthy wine labels, which have a different
     look and feel.
                                                    -8-

     4843-1101-1038.v1                                                                  Case No: ______________
              Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 9 of 51




 1   continuous and ongoing usage.

 2            33.        Since at least as early as 2001, Schrader Cellars has extensively marketed the Schrader

 3   wines using the SCHRADER marks. As such, the SCHRADER marks have acquired valuable

 4   goodwill and fame throughout California and the United States. Additionally, Schrader Cellars has

 5   been continuously using the SCHRADER marks since at least as early as 2001 in interstate commerce

 6   in connection with the Schrader wines, including extensive advertising, marketing, promotion, and

 7   sales such that consumers know and recognize the SCHRADER marks, and associate them distinctly

 8   with Schrader Cellars and the award-winning Napa-appellated wine Schrader Cellars manufactures,

 9   markets, and sells.

10            34.        As a result of Schrader Cellars’ substantial and significant ongoing advertising,

11   marketing, and promotional efforts, its use of the SCHRADER marks, the geographical scope in which

12   Schrader Cellars uses and promotes the SCHRADER marks, and the high degree of consumer

13   recognition, the SCHRADER marks have acquired secondary meaning, have become well-known and

14   famous in the wine industry, and have acquired extremely valuable goodwill such that the public

15   associates the SCHRADER marks with Schrader Cellars and the elite Napa Valley wine it offers.

16            35.        Schrader Cellars is a leading luxury wine company in the United States, producing

17   some of the most revered Cabernet Sauvignon wines in the world. Since its founding in 1998, Schrader

18   Cellars has garnered the highest critical acclaim in the history of American Cabernet Sauvignon

19   production, set the standard for American Cabernet Sauvignon production, and offers the single most

20   critically acclaimed portfolio of American Cabernet Sauvignon. For example, Schrader Cellars has

21   earned a combined total of 27 perfect 100-point scores from The Wine Advocate, Wine Spectator,

22   JebDunnuck.com and James Suckling, a truly peerless accomplishment in winemaking.

23            36.        On average, Schrader Cellars sells a vast majority of its wines on a direct-to-consumer

24   basis at over $225 per bottle. Historically, the majority of the wine is sold within the first day of its

25   availability to the company’s list of high-value customers, which typically has a waiting list of several

26   years.

27

28

                                                           -9-

     4843-1101-1038.v1                                                                  Case No: ______________
            Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 10 of 51




 1            37.        Roach does not own a registered trademark for any of the Schrader wines, including

 2   the Schrader RBS mark or any of the Schrader sub-brands listed above and did not file any opposition

 3   to the trademark registrations, which were issued after the time period for any opposition passed.

 4                                                     COUNT I

 5                                                 Declaratory Relief

 6                              (28 U.S.C. §§ 2201-2202, Cal. Code Civ. Proc. § 1060)

 7            38.        Plaintiff refers to and incorporates by reference as if fully set forth herein each and

 8   every allegation of paragraphs 1-37 hereof.

 9            39.        An actual controversy has arisen and now exists between Plaintiff and Roach regarding

10   the parties’ respective rights and duties and Roach’s claimed interest in and title to Plaintiff’s assets

11   and claimed equity ownership of Schrader Cellars, LLC.

12            40.        With respect to the controversy, Plaintiff contends as follows:

13                       a. Plaintiff is the registered owner of federal trademarks for all SCHRADER marks,

14                          including the Schrader RBS mark;
15
                         b. Plaintiff holds title to all property of Schrader Cellars and its wine inventory,
16
                            including all inventory of Schrader RBS wine;
17
                         c. Any property rights including real property associated with contracts for the
18

19                          purchase of grapes executed by Schrader Cellars are not the property of Roach; and

20                       d. There were no liens or encumbrances on any of Schrader Cellars, LLC’s physical

21                          assets or intellectual property when Schrader Cellars, LLC became a wholly-owned
22                          subsidiary of Franciscan Vineyards (n/k/a) TPWC, Inc.
23
              41.        Plaintiff is informed and believes and, on that basis, alleges that Roach disputes and
24
     denies each of Plaintiff’s foregoing contentions. Roach has and continues to claim an interest in
25
     Schrader Cellars and has expressed an intent to take possession of Plaintiff’s assets.
26

27            42.        Based on the foregoing controversy, Plaintiff therefore requests a judicial declaration

28   as follows:

                                                          -10-

     4843-1101-1038.v1                                                                     Case No: ______________
            Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 11 of 51




 1                       a. There were no liens or encumbrances on any of Schrader Cellars, LLC’s physical

 2                          assets or intellectual property when Schrader Cellars, LLC became a wholly-owned

 3                          subsidiary of Franciscan Vineyards (n/k/a) TPWC, Inc.;

 4                       b. All right, title, and interest to the claimed assets are the sole property of Plaintiff

 5                          Schrader Cellars, LLC, including all physical assets, inventory, and intellectual

 6                          property associated with Schrader Cellars and the SCHRADER marks;

 7                       c. Roach has no rights or title to Plaintiff’s assets;

 8                       d. Roach has no registered or common law rights to any SCHRADER mark, including

 9                          the Schrader RBS mark; and

10                       e. Roach has zero percent membership interest in Schrader Cellars, LLC.

11            43.        A judicial declaration concerning the controversy is necessary and appropriate at this

12   time so that the parties may ascertain their respective rights, duties, and obligations. Such declaration

13   would inform the parties’ future conduct and reduce the burden placed on Plaintiff caused by the

14   current unsettled state of affairs.

15                                                      COUNT II

16                                              Federal False Advertising
17                                                (15 U.S.C. § 1125(a))
18            44.        Plaintiff refers to and incorporates by reference as if fully set forth herein each and
19   every allegation of paragraphs 1-37 hereof.
20            45.        Roach is selling, advertising, and promoting his own goods and services, as well as
21   other products and services, in interstate commerce.
22            46.        Roach has made statements to present and potential Schrader Cellars customers,
23   several individuals in the wine industry, and to the public in general that are untrue and/or misleading
24   regarding Schrader Cellars and the source, nature, and quality of Schrader wine, including Schrader
25   RBS. Those false and misleading statements include that Roach was an owner and/or winemaker of
26   Schrader RBS, Roach was a partner in the production of Schrader RBS, Schrader RBS was affiliated
27   with Houston and/or Texas, and that Roach was associated with the production, marketing, and sale
28   of other Schrader wines.
                                                            -11-

     4843-1101-1038.v1                                                                    Case No: ______________
            Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 12 of 51




 1            47.        Roach made those statements both to individual restauranteurs and potential industry

 2   purchasers around the United States and the world, members of Schrader Cellars’ relevant market of

 3   potential customers located in the United States, and groups of highly influential wine industry

 4   individuals.

 5            48.        As alleged above, these untrue and misleading statements have deceived and are likely

 6   to deceive members of the wine industry and public at large by leading them to believe, among other

 7   things, that Roach, a Houston attorney with zero wine-making experience, was involved in the

 8   production, marketing, and sale of elite Napa-appellated Schrader wines.

 9            49.        By virtue of the conduct described above, Roach has made false and misleading

10   statements and misrepresentations of fact in commerce, including in advertising, in communications

11   with purchasers and potential purchasers, and in conversations with influential restauranteurs and

12   collectors within the wine industry.

13            50.        Roach’s statements as described above have a tendency to deceive and have deceived

14   Schrader Cellars’ customers and potential customers, including by damaging the valuable goodwill

15   associated with Schrader wine and Schrader Cellars.

16            51.        Roach’s statements are material and are likely to influence decisions regarding the

17   placement and purchase of Schrader wine.

18            52.        On information and belief, Roach has acted willfully, intentionally and in bad faith.

19            53.        Schrader Cellars has suffered and continues to suffer an irreparable injury by Roach’s

20   wrongful acts of false advertising including a loss of goodwill, and no remedy available at law would

21   be sufficient to compensate it for that injury.

22            54.        Considering the balance of the hardships between Schrader Cellars and Roach, an

23   injunction is warranted and the public interest would not be disserved by the issuance of an injunction.

24            55.        As such, Schrader Cellars is entitled to a preliminary and permanent injunction

25   restraining Roach, and all persons acting in concert, from engaging in further acts constituting false

26   advertising in violation of the Lanham Act.

27            56.        As a result of Roach’s actions described herein and pursuant to 15 U.S.C. § 1117(a),

28   Schrader Cellars is entitled to and should be awarded Roach’s profits, any damages sustained by

                                                          -12-

     4843-1101-1038.v1                                                                  Case No: ______________
            Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 13 of 51




 1   Schrader Cellars, and the costs of this action, in amounts to be determined at trial, as well as other

 2   available remedies, including, attorneys’ fees, in an amount to be determined at trial.

 3            57.        Roach should additionally be required to issue corrective advertising to repair the

 4   damage it has done to Schrader Cellars with its customers and in the marketplace.

 5                                                    COUNT III

 6                                           California False Advertising

 7                                    (Cal. Bus. and Prof. Code § 17500, et seq.)

 8            58.        Plaintiff refers to and incorporates by reference as if fully set forth herein each and

 9   every allegation of paragraphs 1-37 and 45-57 hereof.

10            59.        The acts of Roach complained of herein constitute false advertising in violation of

11   California Business and Professions Code Section 17500, et seq., by misrepresenting the nature,

12   qualities and characteristics of Schrader Cellars and Schrader wines and by stating that he is a producer

13   or owner of Schrader wines, when such is not the fact.

14            60.        Roach has made and continues to make false and misleading statements to present and

15   potential Schrader Cellars customers, several individuals in the wine industry, and to the public in

16   general that are untrue and/or misleading regarding Schrader Cellars and the source, nature, and quality

17   of Schrader wine.

18            61.        Those false and misleading statements include that Roach was an owner and/or

19   winemaker of Schrader RBS, Roach was a partner in the production of Schrader RBS, Schrader RBS

20   was affiliated with Houston and/or Texas, and that Roach was associated with the production,

21   marketing, and sale of other Schrader wines.

22            62.        Roach has made those false and misleading statements in printed statements and

23   electronically on the internet.

24            63.        Roach knew that the statements were false when he made them.

25            64.        These false and misleading statements and Roach’s unauthorized use of the
26   SCHRADER marks have caused confusion and are likely to cause confusion and have deceived and
27   are likely to deceive members of the wine industry, customers, potential customers, and the public at
28   large regarding the affiliation or relationship with Roach, a Houston attorney with zero wine-making
                                                          -13-

     4843-1101-1038.v1                                                                  Case No: ______________
             Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 14 of 51




 1   experience, and whether Roach and his services are related to, approved by, or somehow sponsored

 2   or affiliated with Schrader Cellars, its elite Napa-appellated Schrader wines, and the SCHRADER

 3   marks.

 4            65.        Roach’s conduct and activities have caused irreparable injury to Plaintiff. Plaintiff

 5   seeks both restitution, in an amount to be determined at trial, as well as injunctive relief to remedy the

 6   harm caused by Roach. Unless enjoined by this Court, this conduct will continue to cause public

 7   confusion and serious irreparable injury to Schrader Cellars and its trademarks. Plaintiff seeks an

 8   injunction to enjoin Roach’s continued publication of false and misleading statements, as well as a

 9   mandatory injunction requiring affirmative actions by Roach to remedy or correct the false and

10   misleading information that has been disseminated by him.

11

12                                                    COUNT IV

13                                        Federal Trademark Infringement
                                                 (15 U.S.C. § 1114)
14
              66.        Plaintiff refers to and incorporates by reference as if fully set forth herein each and
15
     every allegation of paragraphs 1-37, 45-57, and 59-65 hereof.
16
              67.        The Schrader Cellars trade name and SCHRADER marks are distinctive marks and
17
     have become associated with Schrader Cellars wine produced in Napa Valley and thus exclusively
18
     identify Plaintiff’s business, goods, and services.
19
              68.        Roach deliberately and willfully used and is using the SCHRADER marks and trade
20
     name, including the Schrader RBS mark, in interstate commerce and in connection with the
21
     advertising, marketing, distribution, or sale of Roach’s own goods and services in an attempt to benefit
22
     from the enormous goodwill, reputation, and selling power established by Schrader Cellars and the
23
     SCHRADER marks.
24
              69.        Plaintiff has not consented to Roach’s use of the SCHRADER marks or Schrader trade
25
     name.
26
              70.        Roach’s use of the SCHRADER marks and trade name began after the SCHRADER
27
     marks became famous.
28

                                                          -14-

     4843-1101-1038.v1                                                                  Case No: ______________
            Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 15 of 51




 1            71.        Roach’s statements in commerce and unauthorized use of the SCHRADER marks and

 2   trade name falsely suggest to consumers that Schrader wines are in some manner connected with,

 3   sponsored by, affiliated with, or related to Randy Roach and/or Houston, Texas. These

 4   misrepresentations have and are likely to continue to cause reputational injury to Plaintiff and the

 5   valuable goodwill associated with Schrader wine.

 6            72.        Roach’s statements and unauthorized use of the SCHRADER marks and trade name

 7   has caused and is likely to continue to cause confusion, mistake, or deception among consumers as to

 8   the source, nature, and quality of Schrader wine, in that consumers or others are likely to believe that

 9   Randy Roach is associated with, connected to, affiliated with, or related to Schrader Cellars, and that

10   Schrader Cellars wine originates in Houston, Texas rather than the To Kalon vineyards in Napa,

11   California.

12            73.        Roach’s statements and unauthorized use of the SCHRADER marks and trade name in

13   connection with the advertising, marketing, distribution, or sale of his own wine and self-promotion

14   allows, and will continue to allow, Roach to receive the benefit of the goodwill established at great

15   labor and expense by Schrader Cellars.

16            74.        Roach’s statements and unauthorized use of the SCHRADER marks and trade name

17   deprive Schrader Cellars of the ability to control the consumer perception of the quality of the wine

18   marketed under the SCHRADER marks, and places Schrader Cellars’ valuable reputation and

19   goodwill in the hands of Roach, over whom Schrader Cellars has no control.

20            75.        As a result of the foregoing alleged actions of Roach, Roach has been unjustly enriched,

21   and Plaintiff has suffered and will continue to suffer substantial damage to its business, goodwill,

22   reputation, profits, and strength of its SCHRADER marks.

23            76.        On information and belief, Roach has acted willfully, intentionally and in bad faith.

24            77.        Plaintiff has suffered and continues to suffer an irreparable injury by Roach’s wrongful

25   acts of false advertising including a loss of goodwill, and no remedy available at law would be

26   sufficient to compensate it for that injury.

27            78.        Unless enjoined by the Court, Roach’s actions will further impair the value of

28   Plaintiff’s trade name, reputation, and goodwill and cause injury and damages to Plaintiff.

                                                           -15-

     4843-1101-1038.v1                                                                   Case No: ______________
             Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 16 of 51




 1                                                     COUNT V

 2                                       California Trademark Infringement

 3                                         (Cal. Bus. & Prof. Code § 14320)

 4            79.        Plaintiff refers to and incorporates by reference as if fully set forth herein each and

 5   every allegation of paragraphs 1-37, 45-57, 59-65, and 67-78 hereof.

 6            80.        The acts of Roach complained of herein constitute trademark infringement in violation
 7   of California common law and California Business and Professions Code Section 14200, et seq.,
 8   including California Business and Professions Code Section 14320.
 9            81.        The Schrader Cellars trade name and SCHRADER marks are distinctive marks and
10   have become associated with Schrader Cellars wine produced in Napa Valley and thus exclusively
11   identify Plaintiff’s business, goods, and services.
12            82.        Roach deliberately and willfully used and is using the SCHRADER marks and trade
13   name, including the Schrader RBS mark in commerce and in connection with the advertising,
14   marketing, distribution, or sale of Roach’s own goods and services in an attempt to benefit from the
15   enormous goodwill, reputation, and selling power established by Schrader Cellars and the
16   SCHRADER marks.
17            83.        Plaintiff has not consented to Roach’s use of the SCHRADER marks or Schrader trade
18   name.
19            84.        Roach’s use of the SCHRADER marks and trade name began after the SCHRADER
20   marks became famous.
21            85.        Roach’s statements in commerce and unauthorized use of the SCHRADER marks and
22   trade name falsely suggest to consumers that Schrader wines are in some manner connected with,
23   sponsored by, affiliated with, or related to Randy Roach and/or Houston, Texas. These
24   misrepresentations have and are likely to continue to cause reputational injury to Plaintiff and the
25   valuable goodwill associated with Schrader wine.
26            86.        Roach’s statements and unauthorized use of the SCHRADER marks and trade name
27   has caused and is likely to continue to cause confusion, mistake, or deception among consumers as to
28   the source, nature, and quality of Schrader wine, in that consumers or others are likely to believe that
                                                          -16-

     4843-1101-1038.v1                                                                  Case No: ______________
            Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 17 of 51




 1   Randy Roach is associated with, connected to, affiliated with, or related to Schrader Cellars, and that

 2   Schrader Cellars wine originates in Houston, Texas rather than the To Kalon vineyards in Napa,

 3   California.

 4            87.        Roach’s statements and unauthorized use of the SCHRADER marks and trade name in

 5   connection with the advertising, marketing, distribution, or sale of his own wine and self-promotion

 6   allows, and will continue to allow, Roach to receive the benefit of the goodwill established at great

 7   labor and expense by Schrader Cellars.

 8            88.        Roach’s statements and unauthorized use of the SCHRADER marks and trade name

 9   deprive Schrader Cellars of the ability to control the consumer perception of the quality of the wine

10   marketed under the SCHRADER marks, and places Schrader Cellars’ valuable reputation and

11   goodwill in the hands of Roach, over whom Schrader Cellars has no control.

12            89.        Roach’s use of the SCHRADER marks in violation of California Business and

13   Professions Code Section 14320 is willful, intentional, and in conscious disregard of Plaintiff’s rights.

14            90.        Roach’s foregoing conduct is causing Plaintiff to suffer monetary loss and irreparable

15   and substantial harm and injury to its business, goodwill, and reputation. Unless enjoined, Roach’s

16   conduct will continue to cause Plaintiff irreparable injury.

17                                                    COUNT VI

18                                           Federal Trademark Dilution
19                                               (15 U.S.C. § 1125(c))
20            91.        Plaintiff refers to and incorporates by reference as if fully set forth herein each and
21   every allegation of paragraphs 1-37, 45-57, 59-65, 67-78, and 80-90 hereof.
22            92.        The Schrader Cellars trade name and SCHRADER marks are distinctive marks and
23   have become associated with Schrader Cellars wine produced in Napa Valley and thus exclusively
24   identify Plaintiff’s business, goods, and services.
25            93.        Roach deliberately and willfully used and is using the SCHRADER marks and trade
26   name, including the Schrader RBS mark in interstate commerce and in connection with the advertising,
27   marketing, distribution, or sale of Roach’s own goods and services in an attempt to benefit from the
28   enormous goodwill, reputation, and selling power established by Schrader Cellars and the

                                                          -17-

     4843-1101-1038.v1                                                                  Case No: ______________
             Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 18 of 51




 1   SCHRADER marks.

 2            94.        Plaintiff has not consented to Roach’s use of the SCHRADER marks or Schrader trade

 3   name.

 4            95.        Roach’s use of the SCHRADER marks and trade name began after the SCHRADER

 5   marks became famous.

 6            96.        Roach’s statements in commerce and unauthorized use of the SCHRADER marks and

 7   trade name falsely suggest to consumers that Schrader wines are in some manner connected with,

 8   sponsored by, affiliated with, or related to Randy Roach and/or Houston, Texas. These

 9   misrepresentations have and are likely to continue to cause reputational injury to Plaintiff and the

10   valuable goodwill associated with Schrader wine.

11            97.        Roach’s statements and unauthorized use of the SCHRADER marks and trade name

12   has caused and is likely to continue to cause confusion, mistake, or deception among consumers as to

13   the source, nature, and quality of Schrader wine, in that consumers or others are likely to believe that

14   Randy Roach is associated with, connected to, affiliated with, or related to Schrader Cellars, and that

15   Schrader Cellars wine originates in Houston, Texas rather than the To Kalon vineyards in Napa,

16   California.

17            98.        Roach’s statements and unauthorized use of the SCHRADER marks and trade name in

18   connection with the advertising, marketing, distribution, or sale of his own wine and self-promotion

19   allows, and will continue to allow, Roach to receive the benefit of the goodwill established at great

20   labor and expense by Schrader Cellars.

21            99.        Roach’s statements and unauthorized use of the SCHRADER marks and trade name

22   deprive Schrader Cellars of the ability to control the consumer perception of the quality of the wine

23   marketed under the SCHRADER marks, and places Schrader Cellars’ valuable reputation and

24   goodwill in the hands of Roach, over whom Schrader Cellars has no control.

25            100.       Roach’s statements and unauthorized use of the SCHRADER marks and trade name

26   are diluting the distinctive quality of the SCHRADER marks.

27            101.       As a result of the foregoing alleged actions of Roach, Roach has been unjustly enriched,

28   and Plaintiff has suffered and will continue to suffer substantial damage to its business, goodwill,

                                                          -18-

     4843-1101-1038.v1                                                                  Case No: ______________
             Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 19 of 51




 1   reputation, profits, and strength of its SCHRADER marks.

 2            102.       On information and belief, Roach has acted willfully, intentionally and in bad faith.

 3            103.       Plaintiff has suffered and continues to suffer an irreparable injury by Roach’s wrongful

 4   acts of false advertising including a loss of goodwill, and no remedy available at law would be

 5   sufficient to compensate it for that injury.

 6            104.       Unless enjoined by the Court, Roach’s actions will further impair the value of

 7   Plaintiff’s trade name, reputation, and goodwill and cause injury and damages to Plaintiff.

 8                                                    COUNT VII

 9                                          California Trademark Dilution

10                                         (Cal. Bus. & Prof. Code § 14247)

11            105.       Plaintiff refers to and incorporates by reference as if fully set forth herein each and

12   every allegation of paragraphs 1-37, 45-57, 59-65, 67-78, 80-90, and 92-104 hereof.

13            106.       The acts of Roach complained of herein constitute trademark dilution in violation of
14   California common law and California Business and Professions Code Section 14200, et seq.,
15   including California Business and Professions Code Section 14247.
16            107.       The Schrader Cellars trade name and SCHRADER marks are distinctive marks and
17   have become associated with Schrader Cellars wine produced in Napa Valley and thus exclusively
18   identify Plaintiff’s business, goods, and services.
19            108.       Roach deliberately and willfully used and is using the SCHRADER marks and trade
20   name, including the Schrader RBS mark in interstate commerce and in connection with the advertising,
21   marketing, distribution, or sale of Roach’s own goods and services in an attempt to benefit from the
22   enormous goodwill, reputation, and selling power established by Schrader Cellars and the
23   SCHRADER marks.
24            109.       Plaintiff has not consented to Roach’s use of the SCHRADER marks or Schrader trade
25   name.
26            110.       Roach’s use of the SCHRADER marks and trade name began after the SCHRADER
27   marks became famous.
28

                                                           -19-

     4843-1101-1038.v1                                                                   Case No: ______________
            Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 20 of 51




 1            111.       Roach’s statements in commerce and unauthorized use of the SCHRADER marks and

 2   trade name falsely suggest to consumers that Schrader wines are in some manner connected with,

 3   sponsored by, affiliated with, or related to Randy Roach and/or Houston, Texas. These

 4   misrepresentations have and are likely to continue to cause reputational injury to Plaintiff and the

 5   valuable goodwill associated with Schrader wine.

 6            112.       Roach’s statements and unauthorized use of the SCHRADER marks and trade name

 7   has caused and is likely to continue to cause confusion, mistake, or deception among consumers as to

 8   the source, nature, and quality of Schrader wine, in that consumers or others are likely to believe that

 9   Randy Roach is associated with, connected to, affiliated with, or related to Schrader Cellars, and that

10   Schrader Cellars wine originates in Houston, Texas rather than the To Kalon vineyards in Napa,

11   California.

12            113.       Roach’s statements and unauthorized use of the SCHRADER marks and trade name in

13   connection with the advertising, marketing, distribution, or sale of his own wine and self-promotion

14   allows, and will continue to allow, Roach to receive the benefit of the goodwill established at great

15   labor and expense by Schrader Cellars.

16            114.       Roach’s statements and unauthorized use of the SCHRADER marks and trade name

17   deprive Schrader Cellars of the ability to control the consumer perception of the quality of the wine

18   marketed under the SCHRADER marks, and places Schrader Cellars’ valuable reputation and

19   goodwill in the hands of Roach, over whom Schrader Cellars has no control.

20            115.       Roach’s use of the SCHRADER marks in connection with any of his activities that are

21   unconnected to Schrader Cellars and are neither sponsored by Schrader Cellars nor within Schrader

22   Cellars’ control is likely to injure the business reputation of or dilute the distinctive quality of Schrader

23   Cellars, Schrader wines, and the SCHRADER marks, thereby causing injury to Plaintiff.

24            116.       Such likelihood of injury and dilution entitles Plaintiff to an injunction enjoining

25   Roach from any use of Schrader Cellars’ name and/or marks or variations thereof pursuant to

26   California Business and Professions Code section 14247, regardless of whether there is competition

27   between Roach and Plaintiff or whether there is confusion as to the source of the goods or services.

28            117.       Roach’s use of the SCHRADER marks in violation of California Business and

                                                         -20-

     4843-1101-1038.v1                                                                  Case No: ______________
            Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 21 of 51




 1   Professions Code Section 14247 is willful, intentional, and in conscious disregard of Plaintiff’s rights.

 2            118.       Roach’s foregoing conduct is causing Plaintiff to suffer monetary loss and irreparable

 3   and substantial harm and injury to its business, goodwill, and reputation. Unless enjoined, Roach’s

 4   conduct will continue to cause Plaintiff irreparable injury.

 5                                                   COUNT VIII

 6                                             Trade Libel/Defamation

 7            119.       Plaintiff refers to and incorporates by reference as if fully set forth herein each and

 8   every allegation of paragraphs 1-37, 45-57, 59-65, 67-78, 80-90, 92-104, and 106-118 hereof.

 9            120.       As alleged herein, Roach has published and continues to publish false and defamatory

10   statements, both verbally and in writing, to present and potential Schrader Cellars customers,

11   individuals in the wine industry, and to the public in general about Schrader Cellars, including that

12   Roach, a Houston attorney with zero wine-making experience, was an owner and/or winemaker of

13   Schrader RBS, that Roach was a partner in the production of Schrader RBS, and that Schrader RBS

14   was affiliated with Houston and/or Texas, and that Schrader RBS was “stolen” from him by

15   Schrader Cellars.

16            121.       These false and defamatory statements and publications were made by Roach with the

17   intent to disparage Schrader Cellars and/or the quality or origin of its wines. Roach’s statements

18   falsely suggest to consumers that Schrader wines are in some manner connected with, sponsored by,

19   affiliated with, or related to Randy Roach and/or Houston, Texas, and that Schrader Cellars has acted

20   wrongfully with respect to Roach. These misrepresentations have caused and are likely to continue to

21   cause reputational injury to Schrader Cellars and the valuable goodwill associated with Schrader

22   Cellars and induce current Schrader Cellars’ customers and potential customers not to purchase

23   Schrader wine.

24            122.       Roach published or allowed to be published the false, defamatory, and unprivileged

25   statements with actual knowledge of their falsity. Roach intended for publication of the statements to

26   result in harm to the interests of Plaintiff and either recognized or should have recognized that the

27   statements were likely to result in such harm and that potential customers would rely on them.

28            123.       The false and defamatory statements alleged herein caused both general and special

                                                          -21-

     4843-1101-1038.v1                                                                  Case No: ______________
            Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 22 of 51




 1   damages to Schrader Cellars and its wines and have deterred customers from buying Schrader Cellars’

 2   wine and from otherwise dealing with Plaintiff, causing Plaintiff pecuniary damage.

 3            124.       Roach’s actions are wanton, willful, oppressive, malicious, and fraudulent, and as a

 4   result, the Court should assess exemplary damages so as to punish and make an example of Roach in

 5   an effort to deter him or others from engaging in similar misconduct in the future.

 6                                                    COUNT IX

 7                                                Unjust Enrichment

 8            125.       Plaintiff refers to and incorporates by reference as if fully set forth herein each and

 9   every allegation of paragraphs 1-37, 45-57, 59-65, 67-78, 80-90, 92-104, 106-118, and 120-143 hereof.

10            126.       Roach has made statements to present and potential Schrader Cellars customers,
11   several individuals in the wine industry, and to the public in general that Roach was an owner and/or
12   winemaker of Schrader RBS, Roach was a partner in the production of Schrader RBS, Schrader RBS
13   was affiliated with Houston and/or Texas, and that Roach was associated with the production,
14   marketing, and sale of other Schrader wines.
15            127.       Roach deliberately and willfully used and is using the Schrader trade name and marks,
16   including the Schrader RBS mark in interstate commerce and in connection with the advertising,
17   marketing, distribution, or sale of Roach’s own goods and services in an attempt to benefit from the
18   enormous goodwill, reputation, and selling power established by Schrader Cellars and the
19   SCHRADER marks.
20            128.       In 2019, Roach profited off of his unauthorized use of the goodwill associated with
21   Schrader Cellars and the SCHRADER marks Schrader Cellars when he sold over $1 million of wine
22   at an auction event specifically for his collection of Schrader wines. The catalogue for the event,
23   addressed to “Fellow Schrader Lovers,” refers to Roach as a “partner in the production, marketing,
24   and sale of Schrader RBS Cabernet.”
25            129.       Roach also claimed tax deductions for expenses he claimed were related to Schrader
26   RBS. Roach wrote off expenditures for fine dining, lavish trips to nationally and abroad, and purchases
27   of cigars and other top-shelf liquor in connection with his unsanctioned “promotion” of Schrader RBS
28   across the United States.
                                                          -22-

     4843-1101-1038.v1                                                                  Case No: ______________
            Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 23 of 51




 1            130.       Roach’s statements and unauthorized use of the SCHRADER marks and trade name in

 2   connection with the advertising, marketing, distribution, or sale of his own wine and self-promotion

 3   allows, and will continue to allow, Roach to receive the benefit of the goodwill established at great

 4   labor and expense by Schrader Cellars.

 5            131.       The unauthorized use of the SCHRADER marks and trade name by Roach unjustly

 6   enriches Roach at Plaintiff’s expense.

 7            132.       Roach’s conduct and activities have caused irreparable injury to Plaintiff in an amount

 8   to be determined at trial, and, unless enjoined by this Court, will continue to cause irreparable injury

 9   to Plaintiff.

10                                                     COUNT X

11                                             Breach of Fiduciary Duty
12            133.       Plaintiff refers to and incorporates by reference as if fully set forth herein each and
13   every allegation of paragraphs 1-37 hereof.
14            134.       On or about early 2001, Plaintiff retained and employed Roach to represent Plaintiff as
15   Plaintiff’s attorney at law. At such time and place, Roach accepted such employment and performed
16   legal services for Plaintiff on an ongoing basis for several years.
17            135.       By virtue of the attorney-client relationship that existed between Schrader Cellars on
18   the one hand and Roach on the other hand, and by virtue of Schrader Cellars having placed confidence
19   in the fidelity and integrity of Roach and in entrusting Roach with representation of Schrader Cellars
20   in business and legal matters, a confidential relationship existed at all times herein mentioned between
21   Plaintiff and Roach, and Roach owed to Plaintiff a fiduciary duty even after the attorney-client
22   relationship was terminated in July 2016.
23            136.       Despite having voluntarily accepted the trust and confidence of Plaintiff with regard to
24   its legal and business matters, and in violation of this relationship of trust and confidence, Roach
25   abused the trust and confidence of Plaintiff by attempting to acquire an ownership, possessory, and/or
26   pecuniary interest in Schrader Cellars, LLC by without notifying Plaintiff of his intent to do so, giving
27   Plaintiff the opportunity to seek the advice of independent counsel, or obtaining Plaintiff’s written
28   consent.

                                                          -23-

     4843-1101-1038.v1                                                                  Case No: ______________
            Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 24 of 51




 1            137.       As a direct and proximate result of Roach’s breach of fiduciary duties owed to Plaintiff

 2   during and after the termination of the attorney-client relationship, Plaintiff has been damaged in an

 3   amount to be proven at trial.

 4            138.       In doing the acts herein alleged, Roach acted with oppression, fraud, and malice, and

 5   Plaintiff is entitled to exemplary damages.

 6                                                     COUNT XI

 7                                          California Unfair Competition

 8                                     (Cal. Bus. & Prof. Code § 17200, et seq.)

 9            139.       Plaintiff refers to and incorporates by reference as if fully set forth herein each and

10   every allegation of paragraphs 1-37, 45-57, 59-65, 67-78, 80-90, 92-104, 106-118, 120-124, 126-132

11   and 134-138 hereof.

12            140.       By engaging in the actions set forth herein, including unfair competition, trademark

13   infringement, trademark dilution, false designation of origin, false advertising, trade libel, false and

14   defamatory statements, and breach of fiduciary duty, Roach has engaged in unlawful, unfair, and

15   fraudulent business acts and practices in violation of California Business and Professions code section

16   17200, et seq.

17            141.       As a direct and proximate result of Roach’s wrongful actions described above, Plaintiff

18   has and will continue to suffer monetary loss and irreparable and substantial harm and injury to its

19   business, goodwill, and reputation. Unless enjoined, Roach’s conduct will continue to cause Plaintiff

20   immediate and irreparable injury and will continue to cause public confusion. Plaintiff is entitled to

21   an injunction prohibiting Roach from continuing the practices described above and restitution of all

22   amount acquired by Roach by means of such wrongful acts.

23

24                                             PRAYER FOR RELIEF

25            WHEREFORE, Plaintiff SCHRADER CELLARS, LLC prays for judgment against Defendant
26   ROBERT M. ROACH as follows:
27   A.       For a judicial declaration that:
28

                                                          -24-

     4843-1101-1038.v1                                                                  Case No: ______________
            Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 25 of 51




 1            (i)        There were no liens or encumbrances on any of Schrader Cellars, LLC’s physical assets

 2                       or intellectual property when Schrader Cellars, LLC became a wholly-owned

 3                       subsidiary of Franciscan Vineyards (n/k/a) TPWC, Inc.;

 4            (ii)       All right, title, and interest to the claimed assets are the sole property of Plaintiff

 5                       Schrader Cellars, LLC, including all physical assets, inventory, and intellectual

 6                       property associated with Schrader Cellars and the SCHRADER marks;

 7            (iii)      Roach has no rights or title to Plaintiff’s assets;

 8            (iv)       Roach has no registered or common law rights to any SCHRADER mark, including the

 9                       Schrader RBS mark; and

10            (v)        Roach has zero percent membership interest in Schrader Cellars, LLC;

11   B.       Finding Roach liable for infringement of the SCHRADER marks and otherwise liable for the

12            actions and claims described herein;

13   C.       Granting a preliminary and thereafter a permanent injunction restraining and enjoining Roach

14            and all those in privity, concert, or participation with Roach from:

15            (i)        infringing the SCHRADER marks;

16            (ii)       falsely designating the origin of the SCHRADER marks or otherwise creating a false

17                       association with Schrader Cellars;

18            (iii)      injuring Schrader Cellars’ goodwill and reputation;

19            (iv)       engaging in false advertising as prohibited by § 43(A) of the Lanham Act; and

20            (v)        engaging in false advertising and unfair competition as prohibited by California

21                       Business and Professions Code §§ 17200 and 17500, et seq.

22   D.       Ordering Roach to account for all profits derived from Roach’s unlawful use of the

23            SCHRADER marks and trade name;

24   E.       Ordering Roach to pay Plaintiff monetary relief in an amount equal to Roach’s profits plus

25            damages sustained by Plaintiff as a result of Roach’s acts of infringement, dilution, false

26            advertising, and unfair competition complained of herein;

27   F.       Ordering Roach to pay Plaintiff three times Roach’s profits made as a result of Roach’s

28            wrongful actions or three times Plaintiff’s damages, whichever is greater;

                                                            -25-

     4843-1101-1038.v1                                                                  Case No: ______________
            Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 26 of 51




 1   G.       Finding that this case is exceptional and awarding Plaintiff its reasonable attorneys’ fees and

 2            costs incurred in connection with this action;

 3   H.        Trebling any damages awarded to Plaintiff due to Roach’s willful and intentional acts of

 4            trademark infringement, false association, false designation of origin, and unfair competition

 5            and awarding exemplary damages for Roach’s willful and intentional acts;

 6   I.       Awarding Plaintiff compensatory, general, special and/or punitive damages as permitted by

 7            law and in an amount to be determined according to proof at trial;

 8   J.       For prejudgment interest according to law;

 9   K.       Finding that Plaintiff is entitled to recover its costs of Court; and

10   L.       For such other and further relief the Court deems just and proper.

11

12                                                JURY DEMAND

13            Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff requests a trial by jury
14
     on all triable issues.
15

16    Dated: February 26, 2021                             By: /s/ Stacie O. Kinser
                                                               Stacie O. Kinser
17

18                                                               PILLSBURY WINTHROP SHAW
                                                                 PITTMAN LLP
19                                                               Stacie O. Kinser (Cal. Bar No. 300529)
                                                                 stacie.kinser@pillsburylaw.com
20                                                               Four Embarcadero Center, 22nd Floor
                                                                 San Francisco, CA 94111
21                                                               Telephone: (415) 983-1000
                                                                 Facsimile: (415) 983-1200
22
                                                                 PILLSBURY WINTHROP SHAW
23                                                               PITTMAN LLP
                                                                 Casey Low (Tex. Bar No. 24041363)
24                                                               casey.low@pillsburylaw.com
                                                                 Pro Hac Vice forthcoming
25                                                               401 Congress Ave., Suite 1700
                                                                 Austin, TX 78701
26                                                               Telephone: (512) 580-9600
                                                                 Facsimile: (512) 375-4901
27

28

                                                         -26-

     4843-1101-1038.v1                                                                Case No: ______________
Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 27 of 51




                 EXHIBIT A
Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 28 of 51
Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 29 of 51




                  EXHIBIT B
               Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 30 of 51




Reg. No. 5,176,524           Schrader Cellars, LLC (CALIFORNIA LIMITED LIABILITY COMPANY)
                             P.O. Box 1004
Registered Apr. 04, 2017     Calistoga, CA 94515

                             CLASS 33: Wine
Int. Cl.: 33
                             FIRST USE 7-16-2003; IN COMMERCE 10-22-2003
Trademark
                             THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
Principal Register           PARTICULAR FONT STYLE, SIZE OR COLOR

                             SER. NO. 87-217,916, FILED 10-27-2016
                             ANDREW C LEASER, EXAMINING ATTORNEY
          Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 31 of 51



     REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
  WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
         DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

Requirements in the First Ten Years*
What and When to File:

     First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
     years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
     registration will continue in force for the remainder of the ten-year period, calculated from the registration
     date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

     Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
     for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


Requirements in Successive Ten-Year Periods*
What and When to File:

     You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
     between every 9th and 10th-year period, calculated from the registration date.*


Grace Period Filings*

The above documents will be accepted as timely if filed within six months after the deadlines listed above with
the payment of an additional fee.

*ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
(or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
The time periods for filing are based on the U.S. registration date (not the international registration date). The
deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
international registration at the International Bureau of the World Intellectual Property Organization, under
Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
international registration, see http://www.wipo.int/madrid/en/.

NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
USPTO website for further information. With the exception of renewal applications for registered
extensions of protection, you can file the registration maintenance documents referenced above online at h
ttp://www.uspto.gov.

NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
owners/holders who authorize e-mail communication and maintain a current e-mail address with the
USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
available at http://www.uspto.gov.




                                          Page: 2 of 2 / RN # 5176524
Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 32 of 51




                 EXHIBIT C
               Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 33 of 51




Reg. No. 5,176,393           Schrader Cellars, LLC (CALIFORNIA LIMITED LIABILITY COMPANY)
                             P.O. Box 1004
Registered Apr. 04, 2017     Calistoga, CA 94515

                             CLASS 33: Wine
Int. Cl.: 33
                             FIRST USE 9-18-2014; IN COMMERCE 11-4-2014
Trademark
                             The mark consists of the word "COLESWORTHY" in a stylized font encircled by a broken
Principal Register           outline of an oval with four distinctively shaped medallions, bearing the image of a lion,
                             cougar, the letter "f" and the profile of a female bust, respectively, centered below the word
                             element of the mark.

                             SER. NO. 87-160,224, FILED 09-02-2016
                             ANDREW C LEASER, EXAMINING ATTORNEY
          Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 34 of 51



     REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
  WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
         DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

Requirements in the First Ten Years*
What and When to File:

     First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
     years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
     registration will continue in force for the remainder of the ten-year period, calculated from the registration
     date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

     Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
     for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


Requirements in Successive Ten-Year Periods*
What and When to File:

     You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
     between every 9th and 10th-year period, calculated from the registration date.*


Grace Period Filings*

The above documents will be accepted as timely if filed within six months after the deadlines listed above with
the payment of an additional fee.

*ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
(or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
The time periods for filing are based on the U.S. registration date (not the international registration date). The
deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
international registration at the International Bureau of the World Intellectual Property Organization, under
Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
international registration, see http://www.wipo.int/madrid/en/.

NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
USPTO website for further information. With the exception of renewal applications for registered
extensions of protection, you can file the registration maintenance documents referenced above online at h
ttp://www.uspto.gov.

NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
owners/holders who authorize e-mail communication and maintain a current e-mail address with the
USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
available at http://www.uspto.gov.




                                          Page: 2 of 2 / RN # 5176393
Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 35 of 51




                 EXHIBIT D
Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 36 of 51
Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 37 of 51




                  EXHIBIT E
               Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 38 of 51




Reg. No. 5,176,522           SCHRADER CELLARS, LLC (CALIFORNIA LIMITED LIABILITY COMPANY)
                             P.O. Box 1004
Registered Apr. 04, 2017     Calistoga, CA 94515

                             CLASS 33: Wine
Int. Cl.: 33
                             FIRST USE 6-27-2006; IN COMMERCE 10-1-2006
Trademark
                             THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
Principal Register           PARTICULAR FONT STYLE, SIZE OR COLOR

                             SER. NO. 87-217,840, FILED 10-27-2016
                             ANDREW C LEASER, EXAMINING ATTORNEY
          Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 39 of 51



     REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
  WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
         DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

Requirements in the First Ten Years*
What and When to File:

     First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
     years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
     registration will continue in force for the remainder of the ten-year period, calculated from the registration
     date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

     Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
     for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


Requirements in Successive Ten-Year Periods*
What and When to File:

     You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
     between every 9th and 10th-year period, calculated from the registration date.*


Grace Period Filings*

The above documents will be accepted as timely if filed within six months after the deadlines listed above with
the payment of an additional fee.

*ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
(or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
The time periods for filing are based on the U.S. registration date (not the international registration date). The
deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
international registration at the International Bureau of the World Intellectual Property Organization, under
Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
international registration, see http://www.wipo.int/madrid/en/.

NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
USPTO website for further information. With the exception of renewal applications for registered
extensions of protection, you can file the registration maintenance documents referenced above online at h
ttp://www.uspto.gov.

NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
owners/holders who authorize e-mail communication and maintain a current e-mail address with the
USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
available at http://www.uspto.gov.




                                          Page: 2 of 2 / RN # 5176522
Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 40 of 51




                  EXHIBIT F
               Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 41 of 51




Reg. No. 5,176,386           Schrader Cellars, LLC (CALIFORNIA LIMITED LIABILITY COMPANY)
                             P.O. Box 1004
Registered Apr. 04, 2017     Calistoga, CA 94515

                             CLASS 33: Wine
Int. Cl.: 33
                             FIRST USE 8-1-2004; IN COMMERCE 11-23-2004
Trademark
                             The mark consists of a stylized image of a fire breathing dragon wearing a
Principal Register           crown.

                             SER. NO. 87-159,940, FILED 09-02-2016
                             ANDREW C LEASER, EXAMINING ATTORNEY
          Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 42 of 51



     REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
  WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
         DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

Requirements in the First Ten Years*
What and When to File:

     First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
     years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
     registration will continue in force for the remainder of the ten-year period, calculated from the registration
     date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

     Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
     for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


Requirements in Successive Ten-Year Periods*
What and When to File:

     You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
     between every 9th and 10th-year period, calculated from the registration date.*


Grace Period Filings*

The above documents will be accepted as timely if filed within six months after the deadlines listed above with
the payment of an additional fee.

*ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
(or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
The time periods for filing are based on the U.S. registration date (not the international registration date). The
deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
international registration at the International Bureau of the World Intellectual Property Organization, under
Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
international registration, see http://www.wipo.int/madrid/en/.

NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
USPTO website for further information. With the exception of renewal applications for registered
extensions of protection, you can file the registration maintenance documents referenced above online at h
ttp://www.uspto.gov.

NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
owners/holders who authorize e-mail communication and maintain a current e-mail address with the
USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
available at http://www.uspto.gov.




                                          Page: 2 of 2 / RN # 5176386
Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 43 of 51




                 EXHIBIT G
               Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 44 of 51




Reg. No. 5,176,523           Schrader Cellars, LLC (CALIFORNIA LIMITED LIABILITY COMPANY)
                             P.O. Box 1004
Registered Apr. 04, 2017     Calistoga, CA 94515

                             CLASS 33: Wine
Int. Cl.: 33
                             FIRST USE 4-7-2013; IN COMMERCE 11-4-2013
Trademark
                             THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
Principal Register           PARTICULAR FONT STYLE, SIZE OR COLOR

                             SER. NO. 87-217,894, FILED 10-27-2016
                             ANDREW C LEASER, EXAMINING ATTORNEY
          Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 45 of 51



     REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
  WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
         DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

Requirements in the First Ten Years*
What and When to File:

     First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
     years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
     registration will continue in force for the remainder of the ten-year period, calculated from the registration
     date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

     Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
     for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


Requirements in Successive Ten-Year Periods*
What and When to File:

     You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
     between every 9th and 10th-year period, calculated from the registration date.*


Grace Period Filings*

The above documents will be accepted as timely if filed within six months after the deadlines listed above with
the payment of an additional fee.

*ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
(or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
The time periods for filing are based on the U.S. registration date (not the international registration date). The
deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
international registration at the International Bureau of the World Intellectual Property Organization, under
Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
international registration, see http://www.wipo.int/madrid/en/.

NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
USPTO website for further information. With the exception of renewal applications for registered
extensions of protection, you can file the registration maintenance documents referenced above online at h
ttp://www.uspto.gov.

NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
owners/holders who authorize e-mail communication and maintain a current e-mail address with the
USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
available at http://www.uspto.gov.




                                          Page: 2 of 2 / RN # 5176523
Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 46 of 51




                 EXHIBIT H
               Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 47 of 51




Reg. No. 5,176,526           Schrader Cellars, LLC (CALIFORNIA LIMITED LIABILITY COMPANY)
                             P.O. Box 1004
Registered Apr. 04, 2017     Calistoga, CA 94515

                             CLASS 33: Wine
Int. Cl.: 33
                             FIRST USE 10-16-2004; IN COMMERCE 12-13-2004
Trademark
                             THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
Principal Register           PARTICULAR FONT STYLE, SIZE OR COLOR

                             SER. NO. 87-217,960, FILED 10-27-2016
                             ANDREW C LEASER, EXAMINING ATTORNEY
          Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 48 of 51



     REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
  WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
         DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

Requirements in the First Ten Years*
What and When to File:

     First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
     years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
     registration will continue in force for the remainder of the ten-year period, calculated from the registration
     date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

     Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
     for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


Requirements in Successive Ten-Year Periods*
What and When to File:

     You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
     between every 9th and 10th-year period, calculated from the registration date.*


Grace Period Filings*

The above documents will be accepted as timely if filed within six months after the deadlines listed above with
the payment of an additional fee.

*ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
(or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
The time periods for filing are based on the U.S. registration date (not the international registration date). The
deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
international registration at the International Bureau of the World Intellectual Property Organization, under
Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
international registration, see http://www.wipo.int/madrid/en/.

NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
USPTO website for further information. With the exception of renewal applications for registered
extensions of protection, you can file the registration maintenance documents referenced above online at h
ttp://www.uspto.gov.

NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
owners/holders who authorize e-mail communication and maintain a current e-mail address with the
USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
available at http://www.uspto.gov.




                                          Page: 2 of 2 / RN # 5176526
Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 49 of 51




                  EXHIBIT I
               Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 50 of 51




Reg. No. 5,176,530           Schrader Cellars, LLC (CALIFORNIA LIMITED LIABILITY COMPANY)
                             P.O. Box 1004
Registered Apr. 04, 2017     Calistoga, CA 94515

                             CLASS 33: Wine
Int. Cl.: 33
                             FIRST USE 4-6-2005; IN COMMERCE 7-25-2005
Trademark
                             THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
Principal Register           PARTICULAR FONT STYLE, SIZE OR COLOR

                             SER. NO. 87-219,801, FILED 10-28-2016
                             ANDREW C LEASER, EXAMINING ATTORNEY
          Case 3:21-cv-01431-SK Document 1 Filed 02/26/21 Page 51 of 51



     REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
  WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
         DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

Requirements in the First Ten Years*
What and When to File:

     First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
     years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
     registration will continue in force for the remainder of the ten-year period, calculated from the registration
     date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

     Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
     for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


Requirements in Successive Ten-Year Periods*
What and When to File:

     You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
     between every 9th and 10th-year period, calculated from the registration date.*


Grace Period Filings*

The above documents will be accepted as timely if filed within six months after the deadlines listed above with
the payment of an additional fee.

*ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
(or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
The time periods for filing are based on the U.S. registration date (not the international registration date). The
deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
international registration at the International Bureau of the World Intellectual Property Organization, under
Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
international registration, see http://www.wipo.int/madrid/en/.

NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
USPTO website for further information. With the exception of renewal applications for registered
extensions of protection, you can file the registration maintenance documents referenced above online at h
ttp://www.uspto.gov.

NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
owners/holders who authorize e-mail communication and maintain a current e-mail address with the
USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
available at http://www.uspto.gov.




                                          Page: 2 of 2 / RN # 5176530
